Exhibit 13 TABLE OF CONTENTS Page President’s Letter to Shareholders and Customers 1 Business of Cheviot Financial Corp. 2 Financial Highlights 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Financial Statements: Management’s Annual Report on Internal Control Over Financial Reporting 22 Report of Independent Registered Public Accounting Firm 23 - 24 Consolidated Statements of Financial Condition 25 Consolidated Statements of Earnings 26 Consolidated Statements of Comprehensive Income 27 Consolidated Statements of Shareholders’ Equity 28 Consolidated Statements of Cash Flows 29 - 30 Notes to Consolidated Financial Statements 31 Directors and Officers 58 Investor and Corporate Information 59 Office Locations 60 LETTER FROM THE PRESIDENT AND CHIEF EXECUTIVE OFFICER To Our Shareholders and Customers: We are pleased to present the Annual Report to Shareholders of Cheviot Financial Corp. (the “Corporation”), the holding company which owns 100% of the outstanding stock of Cheviot Savings Bank (the “Bank”). This is the fifth annual report to reflect the consolidated results of operations and financial condition of the Corporation and Bank. The Corporation reported net earnings of $1.4 million for 2008 and ended the year with assets of $332.0 million. The mission of Cheviot Savings Bank has always been to offer the best financial services and products with the expertise and friendliness a customer wants.
